  Case 7:20-cv-00498-NSR-AEK Document 29 Filed 02/11/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

  Romel Hernandez, on behalf of himself
  and all other persons similarly situated,

            Plaintiff,                                      DOCKET NO. 20-cv-498
                                                                (NSR)(AEK)
                         - vs. –
                                                                     ORDER
  Ultra Shine Car Wash, Inc. and Adelino
  Pastilha,

            Defendants.

BEFORE ANDREW E. KRAUSE., U.S.M.J.:

       THIS MATTER having been brought before the Court upon motion of the law
firm of Samuel & Stein, attorneys for plaintiff Romel Hernandez, seeking to
conditionally certify a Fair Labor Standards Act collective action and authorize notice
to be issued to all persons similarly situated and related relief, and the defendants
having consented to the motion, and for other good cause,

      IT IS HEREBY ORDERED that the Motion by counsel for plaintiff Romel
Hernandez is hereby granted; and it is FURTHER ORDERED that

       1.       The collective action notice entitled “NOTICE OF LAWSUIT AND
                OPPORTUNITY TO JOIN,” submitted as Exhibit A attached to plaintiff’s
                letter of February 3, 2021, and the opt-in form entitled “CONSENT TO
                JOIN COLLECTIVE ACTION AND BECOME A PARTY PLAINTIFF,”
                submitted as Exhibit B attached to plaintiff’s letter of February 3, 2021,
                are hereby approved for mailing to potential collective action opt-in
                plaintiffs in English and Spanish and any other language spoken by a
                significant number of class members;

       2.       The collective class of potential plaintiffs in this matter shall consist of
                all current and former car wash attendants who were employed by
                Ultra Shine Car Wash, Inc. at at any time on or after January 20, 2017,
                to the date of this Order;

       3.       Within ten days of this Order, defendants shall provide to plaintiff’s
                counsel, in a spreadsheet or other machine-readable form, the full
                names and last-known addresses of all potential plaintiffs who who fit
                within the collective class defined in Paragraph 2, above, and indicate
                the native languages (if known) of any individuals for whom English is
                not their native language;

       4.       For any individuals identified in Paragraph 3 for whom defendants lack
Case 7:20-cv-00498-NSR-AEK Document 29 Filed 02/11/21 Page 2 of 2



          valid addresses, defendants shall instead supply to plaintiff’s counsel
          telephone numbers and/or email addresses, to the extent defendants
          possess this information;

   5.     Plaintiff’s counsel shall keep all information supplied pursuant to
          paragraph 4 strictly confidential, and shall use the information solely
          for the purpose of locating potential opt-in plaintiffs for the purpose of
          notifying them of the pendancy of this action;

   6.     Plaintiff shall mail the notice of collective action and opt-in form, in
          English and any other native language, to all potential collective action
          opt-in plaintiffs no later than ten days following defendants’ disclosure
          of their names and addresses. The notice shall be dated the exact date
          of the initial mailing and the deadline date set forth in the notice shall
          be the date exactly sixty days thereafter;

   7.     If any notice to any potential collective action opt-in plaintiff is
          returned as undeliverable, plaintiff’s counsel is permitted to mail the
          notice to any such persons again at any other address they may
          determine is appropriate. However, this shall not extend the sixty day
          opt-in deadline from the date of the initial mailing;

   8.     On the date the notices are mailed, the English and other language
          versions of the collective action notice and opt-in form shall be
          conspicuously posted at defendants’ business, in a place accessible to
          employees, and maintained during the notice period, and defendants
          shall provide photographic confirmation of same to plaintiff’s counsel;
          AND

   9.     All potential collective action plaintiffs must opt-in no later than sixty
          days following the date of the initial mailing of the collective action
          notice by returning the executed form entitled “CONSENT TO JOIN
          COLLECTIVE ACTION AND BECOME A PARTY PLAINTIFF” in sufficient
          time for it to be filed with the Court no later than sixty days from the
          date of the initial mailing. Plaintiff’s counsel shall thereupon promptly
          file such executed consents with the Court.


                 10th day of
   It is on this __________   February,
                            day of ______, 2021, SO ORDERED:



                                   Hon. Andrew E. Krause, U.S.M.J.




                                       2
